FILED

UNH"ED sTATEs DISTRICT CoURT $EP 2 6 2013
FOR THE DISTRICT OF COLUMBIA mem u.s. umw & eam28 U.S.C. § 191 5A (requiring the Court to screen and dismiss a
prisoner’s complaint upon a determination that it fails to state a claim upon which relief may be
granted).

Plaintiff is a Wisconsin state prisoner suing the Register of Copyrights Maria A. Pallante
and unidentified employees of the United States Copyright Office under the F ederal Tort Claims
Act, ("FTCA"), 28 U.S.C. §§ l346(b), 2671-80, and Bz`vens v. Six Unknown Named Agents of
Fea'eral Bureau of Narcotz`cs, 403 U.S. 388 (l97l). Compl. at l. He alleges that Pallante "either
intentionally or negligently failed to deposit and store [his manuscript] submission in accords
with Title 17 U.S.C. sec. 704." Id. 11 l6. Plaintiff seeks a declaratory judgment that the
defendants violated the copyright statute, compensatory damages of $150,000, and an

unspecified amount of punitive damages. Id. 1l1l20-22.

Under the FTCA, the United States has consented to be sued for monetary damages only

"under circumstances where the United States, if a private person, would be liable to the

claimant in accordance with the law of the place where the act or omission occurred." 28 U.S.C.

§ l346(b)(l). Such consent does not encompass the alleged conduct forming the basis of this
action since the District of Columbia does not have a law analogous to the Copyright Act under
which a private person can be held liable. See Hornbeck O]j%hore Trcmsp., LLC v. U.S. , 569
F.?>d 506, 510 (D.C. Cir. 2009) (agreeing with other circuit courts "that ‘it is virtually axiomatic

that the FTCA does not apply where the claimed negligence arises out of the failure of the

957

United States to carry out a federal statutory duty in the conduct of its own affairs ) (quoting
Sea Air Shuttle Corp. v. United States, l 12 F.3d 532, 536 (lst Cir. 1997)) (alterations and other
citations omitted).

To state a Bivens claim, "a plaintiff must plead that each Government-official defendant,
through the offrcial’s own individual actions, has violated the Constitution." Ashcroft v. Iqbal,
556 U.S. 662, 676 (2009). Plaintiff has not alleged a constitutional violation, and the alleged
facts do not support Pallante’s personal involvement in the alleged misconduct.

Since plaintiff has failed to state a claim under the FTCA or Bz`vens, his claim for a
declaratory judgment also fails because "the availability of [declaratory] relief presupposes the
existence of a judicially remediable right." Ali v. Rumsfeld, 649 F.3d 762, 778 (D.C. Cir. 2011)

(citations and internal quotation marks omitted) (alteration in original). Hence, this case will be

dismissed. A separate Order accompanies this Memorandum Opinion.

H¢/ %»¢5’

September [/é , 2013 United States District Judge

2